Case 19-30258-KLP            Doc 439      Filed 02/27/19 Entered 02/27/19 19:01:34                Desc Main
                                         Document     Page 1 of 16


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                   )
  In re:                                           )        Chapter 11
                                                   )
  Gymboree Group, Inc., et al.,                    )
                                                   )
           Debtors.                                )        Case No. 19-30258-KLP (Joint Administration)
                                                   )

           NOTICE OF AND RULE 2004 MOTION OF PAN PACIFIC CO., LTD. FOR
           AUTHORIZATION TO ISSUE DOCUMENT REQUESTS, NOTICES, AND
                       SUBPOENAS FOR THE PRODUCTION OF
                DOCUMENTS AND FOR TESTIMONY BY THE DEBTORS

         PLEASE TAKE NOTICE that on February 27, 2019, Pan Pacific Co., Ltd. (“Pan
 Pacific”) filed with the Court a Rule 2004 Motion of Pan Pacific for Authorization to Issue
 Document Requests, Notices, and Subpoenas for the Production of Documents and for Testimony
 by the Debtors (the “Motion”) in the above-captioned chapter 11 cases, and a copy of the Motion
 is included below.

         PLEASE TAKE NOTICE THAT your rights may be affected. You should read these
 papers carefully and discuss them with your attorney, if you have one in these bankruptcy cases.
 (If you do not have an attorney, then you may wish to consult one.)

         PLEASE TAKE NOTICE THAT in connection with these chapter 11 cases, an Order
 (I) Establishing Certain Notice, Case Management and Administrative Procedures, and (II)
 Granting Related Relief (ECF No. 78; the “Case Management Order”) was entered by the Court
 on January 17, 2019, which, among other things, prescribes the manner in which objections must
 be filed and served and when hearings will be conducted. A copy of the Case Management Order
 may be obtained at no charge at https://cases.primeclerk.com/gym or for a fee via PACER at
 http://www.vaeb.uscourts.gov.

         PLEASE TAKE NOTICE THAT if you do not timely file and serve a written objection
 to the relief requested in the Motion, then the Court may deem any opposition waived, treat the
 Motion as conceded and enter an order granting the relief requested in the Motion without further
 notice or a hearing.


 ____________________________________
  James K. Donaldson, Esq. (VSB No. 80307)             James Till, Esq. (admitted pro hac vice)
  Vandeventer Black LLP                                LimNexus LLP
  Riverfront Plaza – West Tower                        707 Wilshire Boulevard, Suite 4600
  901 East Byrd Street, Suite 1600                     Los Angeles, CA 90017
  Richmond, VA 23219                                   (213) 955-9500 (telephone)
  (804) 237-8800 (telephone)                           (213) 955-9511 (facsimile)
  (804) 237-8801 (facsimile)                           James.Till@limnexus.com
  jdonaldson@vanblacklaw.com                           Counsel to Pan Pacific Co., Ltd.
  Counsel to Pan Pacific Co., Ltd.
Case 19-30258-KLP         Doc 439    Filed 02/27/19 Entered 02/27/19 19:01:34              Desc Main
                                    Document     Page 2 of 16


        PLEASE TAKE NOTICE THAT in accordance with Local Bankruptcy Rule 2004-1(B),
 any objection to the relief sought in the Motion must be filed with the Court on or before 7 days
 from the date of service of the Motion, which is March 6, 2019, or such shorter time as the
 Court may hereafter order, and of which you may receive subsequent notice, (the “Objection
 Deadline”), you must file with the Court, at the address shown below, a written objection pursuant
 to Local Bankruptcy Rules 2004-1 and 9013-1 and the Case Management Order:

                                         Clerk Of the Court
                                      U.S. Bankruptcy Court
                                 701 East Broad Street, Fourth Floor
                                       Richmond, VA 23219

         PLEASE TAKE NOTICE THAT you will receive further notice of a hearing, if any, on
 the Motion. If you fail to file timely a written response and to attend the hearing, if any, even if a
 response is timely filed, then the Court may consider any objection you may have as waived and
 enter an order granting the relief requested.

         PLEASE TAKE NOTICE THAT you should consult the Case Management Order before
 filing any written objection to the Motion.


 RULE 2004 MOTION OF PAN PACIFIC CO., LTD. FOR AUTHORIZATION TO ISSUE
 DOCUMENT REQUESTS, NOTICES, AND SUBPOENAS FOR THE PRODUCTION OF
            DOCUMENTS AND FOR TESTIMONY BY THE DEBTORS

        Pan Pacific Co., Ltd. (“Pan Pacific”), by and through its undersigned counsel and pursuant

 to 11 U.S.C. §§ 105(a) and 1109(b) and Rules 2004, 9013, and 9016 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule 2004-1 of the Local Rules for the

 U.S. Bankruptcy Court for the Eastern District of Virginia, files this motion (the “Motion”) seeking

 entry of an order (the “Order”) (i) authorizing Pan Pacific to issue to Gymboree Group, Inc.

 (together with all debtor affiliates, “Gymboree” or the “Debtors”) document requests, notices, and

 subpoenas duces tecum; (ii) compelling the Debtors’ responses to such document requests, notices,

 and subpoenas duces tecum; and (iii) compelling the Debtors to provide representative(s) for

 deposition testimony. In support, Pan Pacific states as follows:

                                 PRELIMINARY STATEMENT

        1.      Prepetition, in late December 2018, the Debtors induced Pan Pacific to continue to


                                                   2
Case 19-30258-KLP             Doc 439      Filed 02/27/19 Entered 02/27/19 19:01:34                       Desc Main
                                          Document     Page 3 of 16


 develop, manufacture, and ship merchandise and apparel through written assurances that, with

 respect to Janie and Jack®, the Debtors would continue to pay invoices as they came due. With

 respect to Gymboree® and Crazy 8® branded goods, the Debtors assured Pan Pacific that they

 would pay Pan Pacific for goods currently being shipped. Relying on that statement, Pan Pacific

 shipped to the Debtors goods valued at not less than $1.15 million, including goods that the Debtors

 received within 20 days of the Petition Date. In addition, relying on the same assurances, Pan

 Pacific committed labor and other additional costs to produce goods valued at not less than $2.05

 million, which remain on hand and unsold.

          2.       At this time, these chapter 11 cases present the distinct possibility of administrative

 insolvency, including the likelihood that § 503(b)(9) claims may have no recovery. The only filed

 version of the DIP budget provides no funds for satisfaction of § 503(b)(9) claims, or any other

 administrative claims regarding merchandise, that may be asserted by Pan Pacific or other

 vendors.1     As the Debtors proceed with GOB sales and liquidations of the Crazy 8® and

 Gymboree® brands and the fate of Janie and Jack® remains uncertain at best, the Debtors owe

 Pan Pacific over $10 million for goods sold and goods on order. Pan Pacific relied on Gymboree’s

 prepetition statements promising payment when Pan Pacific continued to deliver goods to the

 Debtors immediately before and during the § 503(b)(9) period.

          3.       In turn, due to the Debtors’ limited solvency, and despite an administrative priority,

 the DIP facility and the Agency Agreement have subordinated Pan Pacific’s rights to proceeds

 from its merchandise received by the Debtors. Proceeds derived from goods produced and shipped

 by Pan Pacific will likely be exhausted after paying down the Debtors’ secured debt. Accordingly,


 1
  At the February 15, 2019 hearing, the colloquy concerning the UCC’s resolution of the DIP facility indicates that
 despite requests to include § 503(b)(9) claims in the DIP budget, those requests were denied, and absent a going-
 concern sale that generates significant proceeds, § 503(b)(9) claimants will derive a recovery, if any, from avoidance
 action and commercial tort claim proceeds. (Feb. 15, 2019 Hrg. Tr. at 69:14 – 72:18.)

                                                           3
Case 19-30258-KLP           Doc 439     Filed 02/27/19 Entered 02/27/19 19:01:34                   Desc Main
                                       Document     Page 4 of 16


 Pan Pacific seeks information, documents, and testimony that relate to the prepetition statements

 and assurances that the Debtors made to Pan Pacific.

                                             BACKGROUND

         4.       On or about December 20, 2018, the Debtors, through Gymboree’s Senior Director

 of Sourcing & Production, Kay Kawamoto, sent to Pan Pacific an e-mail on behalf of herself and

 Tricia Lesser, Gymboree’s Vice President, Global Sourcing and Production, with the subject line

 “Gymboree Vendor Update” (the “12/20 E-Mail”). (Exhibit A, attached hereto.) In relevant part,

 the 12/20 E-Mail states:

         Our Janie and Jack brand continues to perform well. With your partnership you
         have continued to provide high quality product that delights our customer.

         Please continue to ship Spring ‘19 orders, produce Summer ’19 product and cost
         and develop our Fall ’19 product.

         We will continue to pay invoices as they come due.

         For our other brands, we want to thank you for your partnership in cancelling
         Crazy 8 Summer ’19 orders and a portion of our Gymboree Summer ’19 volume.

         We will pay for any goods that you are currently shipping and are working with
         finance to determine payment schedule for overdue invoices.

 (Ex. A, at 1.)

         5.       At a time when the Debtors’ were actively seeking debtor-in-possession financing,2

 the 12/20 E-Mail induced Pan Pacific to continue producing and shipping merchandise to the

 Debtors, across all three of the Debtors’ brands.

         6.       On January 16, 2019 (the “Petition Date”), the first of the Debtors filed its petition

 for voluntary relief under chapter 11 of title 11 of the U.S. Code (the “Code”). (ECF No. 1.)



 2
  See Lillian Rizzo, Gymboree Shops For Bankruptcy Financing As It Prepares Filing, WALL ST. JOURNAL, Dec. 19,
 2018, available at https://www.wsj.com/articles/gymboree-shops-for-bankruptcy-financing-as-it-prepares-filing-
 11545267570?mod=mktw.

                                                       4
Case 19-30258-KLP          Doc 439    Filed 02/27/19 Entered 02/27/19 19:01:34             Desc Main
                                     Document     Page 5 of 16


        7.       On January 23, 2019, the U.S. Trustee appointed the official committee of

 unsecured creditors (the “UCC”), of which Pan Pacific is a member. (ECF No. 126.)

        8.       On February 1, 2019, Pan Pacific filed with the Court its Motion For (1) Adequate

 Assurance Of Payment, (2) Confirmation That All Post-Petition Goods Delivered To Debtor(s)

 Shall Be Treated As Allowed Administrative Claims, And (3) Related Relief (the “Adequate

 Protection Motion”). (ECF No. 172.)

        9.       On February 5, 2019, Pan Pacific filed with the Court a Notice Of Amended

 Reclamation Demand Of Pan Pacific Co., Ltd. (the “Amended Reclamation Demand”). (ECF No.

 198.) The Amended Reclamation Demand requests reclamation with respect to goods shipped by

 Pan Pacific in the approximate amount of $2.1 million, which covers goods shipped on and after

 December 9, 2018. (ECF No. 198.)

        10.      On February 20, 2019, the Court entered an Agreed Order regarding Pan Pacific’s

 Adequate Protection Motion, which, in summary, authorized Pan Pacific to sell to third-parties

 Crazy 8 and Gymboree brand merchandise, subject to certain restrictions. (ECF No. 383.)

        11.      Pan Pacific’s unsecured claim totals approximately $10,253,243.45, of which

 $1,153,780.82 is entitled to administrative priority under § 503(b)(9), as Pan Pacific delivered, and

 the Debtors received, that value of goods within 20 days of the Petition Date.

                                       RELIEF REQUESTED

        12.      Pan Pacific seeks authority to issue to the Debtors a subopoena duces tecum,

 compelling the Debtors to produce information and documents regarding the following topics:

              a. The identity of all persons that composed the 12/20 E-Mail;
              b. The identity of all persons that approved the 12/20 E-Mail and its statements and
                 content;
              c. The identity of all persons that reviewed any draft(s) of the 12/20 E-Mail;
              d. The identity of all persons or entities that received the 12/20 E-Mail;

                                                   5
Case 19-30258-KLP         Doc 439     Filed 02/27/19 Entered 02/27/19 19:01:34             Desc Main
                                     Document     Page 6 of 16


              e. A description, and copies of, any and all reports, statements, and other documents
                 that substantiate Gymboree’s ability “to pay invoices as they come due” regarding
                 Janie and Jack® merchandise;
              f. The identity of all persons or entities that composed, reviewed, and/or received any
                 and all reports, statements, and other documents that substantiate Gymboree’s
                 ability “to pay invoices as they come due” regarding Janie and Jack® merchandise;
              g. A description, and copies of, any and all reports, statements, and other documents
                 that substantiate Gymboree’s ability to “pay for any goods that you are currently
                 shipping . . .” regarding Crazy 8® and Gymboree® merchandise;
              h. The identity of all persons or entities that composed, reviewed, and/or received any
                 and all reports, statements, and other documents that substantiate Gymboree’s
                 ability to “pay for any goods that you are currently shipping . . .” regarding Crazy
                 8® and Gymboree® merchandise;
              i. Copies of any and all communications and documents from the Debtors, including
                 their agents or their advisors, regarding orders or instructions for goods,
                 merchandise, and apparel sent to Pan Pacific on and after December 20, 2018; and
              j. Copies of any and all communications and correspondence between, on the one
                 hand, the Debtors, including their agents or their advisors, and, on the other hand,
                 third-parties or non-debtor entities regarding the topics described above.

        13.      Further, Pan Pacific seeks authority from the Court compelling representative(s) of

 the Debtors, including any former employee(s) of the Debtors, to provide deposition testimony on

 or before March 29, 2019 regarding the topics, information, and documents described above.

                                            ARGUMENT

        14.      As of the Petition Date, and at the time of filing this Motion, the Debtors’ chapter

 11 cases present little to no prospects for recovery by Pan Pacific, which, in reliance on the 12/20

 E-Mail, shipped apparel and merchandise to the Debtors in the run up to the Petition Date.

        15.      In order to further investigate its rights, claims, and defenses, with respect to the

 Debtors, and potentially other parties-in-interest in these cases, Pan Pacific seeks information and

 documents that led to the composition and transmission of the 12/20 E-Mail, as described above.

        16.      Pursuant to Rule 2004, Pan Pacific seeks information relating “to the acts, conduct,

 or property or to the liabilities and financial condition of the debtor, or to any matter which may



                                                   6
Case 19-30258-KLP         Doc 439     Filed 02/27/19 Entered 02/27/19 19:01:34              Desc Main
                                     Document     Page 7 of 16


 affect the administration of the debtor’s estate . . . also relat[ing] to the operation of any business

 and the desirability of its continuance, the source of any money or property acquired or to be

 acquired by the debtor for purposes of consummating a plan and the consideration given or offered

 therefor, and any other matter relevant to the case or to the formulation of a plan.” Fed R. Bankr.

 P. 2004(b), (c); see also In re Almatis, No. 10-12308, 2010 Bankr. LEXIS 4243, at *3 (Bankr.

 S.D.N.Y. Nov. 24, 2010) (“The purpose of a Rule 2004 examination is to assist a party in interest

 in determining the nature and extent of the bankruptcy estate, revealing assets, examining

 transactions and assessing whether wrongdoing has occurred.”); In re Countrywide Home Loans,

 Inc., 384 B.R. 373, 400 (Bankr. W.D. Pa. 2008) (inquiry into any matter that may affect

 administration of estate “comfortably falls within the allowed limits under Rule 2004(b), that is,

 an inquiry into the liability of the respective debtor(s) and into any matter which may affect the

 administration of their respective estates”); In re Lufkin, 255 B.R. 204, 208 (Bankr. E.D. Tenn.

 2000) (“The purpose of a Rule 2004 examination is to determine the condition, extent, and location

 of the debtor’s estate in order to maximize distribution to unsecured creditors.”); In re Symington,

 209 B.R. 678, 684 (Bankr. D. Md. 1997) (Rule 2004’s “obvious purposes are the discovery of

 assets of the estate and the exposure of fraudulent conduct.”).

        17.     Rule 2004 affords parties and creditors broad authority for pre-litigation discovery.

 See generally In re Wilson, 413 B.R. 300, 336 (Bankr. E.D. La. 2009). “Rule 2004 discovery is

 broader than discovery under the Federal Rules of Civil Procedure, and has fewer procedural

 safeguards.” In re Drexel Burnham Lambert Group, Inc., 123 B.R. 702, 711 (Bankr. S.D.N.Y.

 1991); see also In re Yahweh Center, Inc., No. 16-04306-5, 2017 Bankr. LEXIS 193, at *1 (Bankr.

 E.D.N.C. 2017) (noting that “scope of inquiry permitted under Rule 2004 is very broad, practically

 unrestricted by the usual concepts of materiality and relevance”); In re Whitley, No. 10-10426C-



                                                   7
Case 19-30258-KLP         Doc 439    Filed 02/27/19 Entered 02/27/19 19:01:34            Desc Main
                                    Document     Page 8 of 16


 7G, 2011 Bankr. LEXIS 4793, at *6-7 (M.D. N.C. Dec. 13, 2011) (noting that a “Rule 2004

 examination has long been considered a lawful ‘fishing expedition.’”) (internal citations omitted);

 see also Sweetland v. Szadkowski (In re Szadkowski), 198 B.R. 140, 141 (Bankr. D. Md.) (“A Rule

 2004 examination allows a broad ‘fishing expedition’ into an entity’s affairs for the purpose of

 obtaining information relevant to the administration of the bankruptcy estate.”). The Court also

 has the authority to require compliance with Rule 2004 subpoenas on an expedited basis. See, e.g.,

 In re Mirant Corp., 326 B.R. 354, 356 (Bankr. N.D. Tex. 2005).

        18.     Here, Gymboree’s 12/20 E-Mail induced Pan Pacific to continue to develop,

 manufacture, and ship merchandise to the Debtors. Gymboree assured Pan Pacific of payment

 with respect to the Janie and Jack® brand goods. Now, Pan Pacific may receive no payment with

 respect to those goods. Accordingly, Rule 2004 entitles Pan Pacific to investigate the Debtors’

 liabilities and financial condition in the context of the 12/20 E-Mail, and the acts and conduct of

 the Debtors at that time. The same is true with respect to Gymboree’s assurance that it would pay

 for Crazy 8® and Gymboree® brand goods that were being shipped at that time.

        19.     Further, as these chapter 11 cases teeter on the edge of administrative insolvency,

 and there is doubt whether administrative claims may be paid in full, these matters implicate the

 Debtors’ ability to consummate a plan. See 11 U.S.C. § 1129(a)(9)(A). Accordingly, these matters

 affect and implicate the administration of the Debtors’ estates. In short, Rule 2004 authorizes the

 relief that Pan Pacific seeks in this Motion.

                                                 NOTICE

        20.     Notice of this Motion has been provided in accordance with the Court’s Case

 Management Order. (ECF No. 78.)




                                                   8
Case 19-30258-KLP           Doc 439     Filed 02/27/19 Entered 02/27/19 19:01:34             Desc Main
                                       Document     Page 9 of 16


                                         NO PRIOR REQUEST

               21.      Pan Pacific has made no prior request for the relief sought in this Motion.

                                             CONCLUSION

         22.     Pan Pacific reserves all rights, claims, and defenses, including, without limitation,

 its rights under 11 U.S.C. §§ 361, 362, 363, 503, 510, 1112, and 1129 and Rules 2004 and 9016

 of the Federal Rules of Bankruptcy Procedure. Nothing herein shall be construed as a waiver of,

 or otherwise prejudice, Pan Pacific’s rights, claims, or defenses with respect to any matters or

 parties in interest.

         WHEREFORE, Pan Pacific respectfully requests that the Motion be granted in its

 entirety, that the Court enter an Order substantially in the form attached hereto as Exhibit B, and

 that Pan Pacific be awarded such other relief that the Court deems proper.

 DATED: February 27, 2019                         PAN PACIFIC CO., LTD.

                                                  /s/ James Donaldson
                                                  James K. Donaldson, Esq. (VSB No. 80307)
                                                  Vandeventer Black LLP
                                                  Riverfront Plaza – West Tower
                                                  901 East Byrd Street, Suite 1600
                                                  Richmond, VA 23219
                                                  (804) 237-8800 (telephone)
                                                  (804) 237-8801 (facsimile)
                                                  jdonaldson@vanblacklaw.com

                                                  - and -

                                                  James Till, Esq. (admitted pro hac vice)
                                                  LimNexus LLP
                                                  707 Wilshire Boulevard, Suite 4600
                                                  Los Angeles, CA 90017
                                                  (213) 955-9500 (telephone)
                                                  (213) 955-9511 (facsimile)
                                                  James.Till@limnexus.com

                                                  Counsel for Pan Pacific Co., Ltd.


                                                     9
Case 19-30258-KLP         Doc 439     Filed 02/27/19 Entered 02/27/19 19:01:34       Desc Main
                                    Document      Page 10 of 16



                                  CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing was served in accordance with the Case
 Management Order, including via first class, U.S. Mail, CM/ECF Notification and/or electronic
 means on February 27, 2019 to the following parties:

  Michael Condyles, Esq.                         Dennis F. Dunne, Esq.
  Peter Barrett, Esq.                            Evan R. Fleck, Esq.
  Jeremy Williams, Esq.                          Michael W. Price, Esq.
  Brian Richardson, Esq.                         Milbank LLP
  Kutak Rock LLP                                 55 Hudson Yards
  901 East Byrd Street, Suite 1000               New York, NY 10001
  Richmond, VA 23219

  Robert B. Van Arsdale, Esq.                    Austin Jowers, Esq.
  Office of the U.S. Trustee- Region 4           Christopher Boies, Esq.
  701 East Broad Street, Suite 4304              King & Spalding, LLP
  Richmond, VA 23219                             1185 Avenue of the Americas
                                                 New York, NY 10036-4003

  Dion Hayes, Esq.                               Julia Frost-Davies, Esq.
  Douglas Foley, Esq.                            Amelia C. Joiner, Esq.
  Sarah Boehm, Esq.                              Morgan, Lewis & Bockius LLP
  McGuireWoods LLP                               One Federal Street
  800 East Canal Street                          Boston, MA 02110-1726
  Richmond, VA 23219

  Tyler P. Brown, Esq.                           Christopher A. Jones, Esq.
  Justin F. Paget, Esq.                          Michael E. Hastings, Esq.
  Hunton Andrews Kurth LLP                       Jennifer E. Wuebker, Esq.
  Riverfront Plaza – East Tower                  Whiteford, Taylor & Preston, LLP
  951 East Byrd Street                           901 E. Cary Street, Suite 500
  Richmond, VA 23219                             Richmond, VA 23219

  Robert J. Feinstein, Esq.                      Jeffrey N. Pomerantz, Esq.
  Bradford J. Sandler, Esq.                      Pachulski Stang Ziehl & Jones LLP
  Pachulski Stang Ziehl & Jones LLP              10100 Santa Monica Boulevard, 13th Floor
  780 Third Avenue, 34th Floor                   Los Angeles, CA 90067-4100
  New York, NY 10017-2024
                                                 Gymboree Group, Inc.
                                                 ATTN: Kimberly H. MacMillan, Esq.
                                                 71 Stevenson Street, Suite 2200
                                                 San Francisco, CA 94105

                                                                           /s/ James Donaldson
Case 19-30258-KLP   Doc 439     Filed 02/27/19 Entered 02/27/19 19:01:34   Desc Main
                              Document      Page 11 of 16


                              EXHIBIT A - 12/20 E-MAIL
      Case 19-30258-KLP            Doc 439      Filed 02/27/19 Entered 02/27/19 19:01:34           Desc Main
                                              Document      Page 12 of 16

Jed Donaldson

From:                              Kay Kawamoto <Kay_Kawamoto@gymboree.com>
Sent:                              Thursday, December 20, 2018 6:26 PM
Cc:                                Tricia Lesser
Subject:                           Gymboree Vendor Update

Follow Up Flag:                    ?? ??
Flag Status:                       Flagged


To Our Valued Vendors,

Tricia and I want to provide you with an update.

Our Janie and Jack brand continues to perform well. With your partnership you have continued to provide high quality
product that delights our customer.
Please continue to ship Spring ‘19 orders, produce Summer ’19 product and cost and develop our Fall ’19 product.
We will continue to pay invoices as they come due.

For our other brands, we want to thank you for your partnership in cancelling Crazy 8 Summer ’19 orders and a portion
of our Gymboree Summer ’19 volume.
We will pay for any goods that you are currently shipping and are working with finance to determine payment schedule
for overdue invoices.

If you would like to connect, please don’t hesitate to call or email.
Thank you for your continued support.

Sincerely,
Kay Kawamoto

Kay Kawamoto
Senior Director
Sourcing & Production | Wovens
(415) 278-7230

GYMBOREE GROUP
71 Stevenson Street, Suite 2200 | San Francisco, CA 94105


______________________________________________________________________
This email has been scanned by the Symantec Email Security.cloud service.
For more information please visit http://www.symanteccloud.com
______________________________________________________________________




                                                              1
Case 19-30258-KLP   Doc 439     Filed 02/27/19 Entered 02/27/19 19:01:34   Desc Main
                              Document      Page 13 of 16


                        EXHIBIT B – PROPOSED ORDER
Case 19-30258-KLP            Doc 439      Filed 02/27/19 Entered 02/27/19 19:01:34                Desc Main
                                        Document      Page 14 of 16


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                   )
  In re:                                           )        Chapter 11
                                                   )
  Gymboree Group, Inc., et al.,                    )
                                                   )
           Debtors.                                )        Case No. 19-30258-KLP (Joint Administration)
                                                   )

       ORDER GRANTING RULE 2004 MOTION OF PAN PACIFIC CO., LTD. FOR
        AUTHORIZATION TO ISSUE DOCUMENT REQUESTS, NOTICES, AND
                  SUBPOENAS FOR THE PRODUCTION OF
             DOCUMENTS AND FOR TESTIMONY BY THE DEBTORS

           This matter is before the Court on Pan Pacific Co., Ltd.’s (“Pan Pacific”) “Rule 2004

 Motion Of Pan Pacific Co., Ltd. For Authorization To Issue Document Requests, Notices, And

 Subpoenas For The Production Of Documents And For Testimony By The Debtors” (the “Motion”;

 ECF No. _), filed with the Court on February 27, 2019, and seeking relief pursuant to 11 U.S.C. §

 105(a) and Rules 2004, 9013, and 9016 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), and Local Rule 2004-1 of the Local Rules for the U.S. Bankruptcy Court for

 the Eastern District of Virginia, as further described in the Motion; and the Court having

 jurisdiction to consider the Motion and relief requested under 28 U.S.C. §§ 157 and 1334; and that

 the Court may enter this Order on a final basis under Article III of the U.S. Constitution; and in

 consideration that the Motion and relief requested presents a core proceeding under 28 U.S.C. §

 157(b); and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due

 and proper notice of the Motion having been provided; and no other or further notice needing to

 ____________________________________
  James K. Donaldson, Esq. (VSB No. 80307)             James Till, Esq. (admitted pro hac vice)
  Vandeventer Black LLP                                LimNexus LLP
  Riverfront Plaza – West Tower                        707 Wilshire Boulevard, Suite 4600
  901 East Byrd Street, Suite 1600                     Los Angeles, CA 90017
  Richmond, VA 23219                                   (213) 955-9500 (telephone)
  (804) 237-8800 (telephone)                           (213) 955-9511 (facsimile)
  (804) 237-8801 (facsimile)                           James.Till@limnexus.com
  jdonaldson@vanblacklaw.com                           Counsel to Pan Pacific Co., Ltd.
  Counsel to Pan Pacific Co., Ltd.
Case 19-30258-KLP             Doc 439      Filed 02/27/19 Entered 02/27/19 19:01:34                       Desc Main
                                         Document      Page 15 of 16


 be provided; and, the Court having determined that the legal and factual bases set forth in the

 Motion establish just cause for the relief granted herein, which relief is fair and equitable; and

 upon all of the proceedings had before the Court, and after due deliberation and sufficient cause

 appearing therefor;

          THE COURT HEREBY ORDERS AS FOLLOWS:1

          1.       The relief requested in the Motion is GRANTED, as set forth in this Order. Pan

 Pacific is authorized, but not directed, to issue subpoenas duces tecum, take depositions, and

 conduct such other discovery as may be necessary in order to obtain information, documents, and

 communications in connection with the 12/20 E-Mail, as described in the Motion.

          2.       The Debtors are compelled to produce to Pan Pacific documents responsive to any

 such requests and/or subpoenas on or before 10 days after the date of service thereof.

          3.       A representative(s) of the Debtors, including any former employee(s) of the

 Debtors, shall provide deposition testimony regarding the topics, information, and documents

 described in the Motion on or before March 29, 2019.

          4.       Any objections to the relief sought in the Motion and granted in this Order that have

 not been adjourned, overruled, withdrawn, or resolved are overruled and denied in all respects on

 the merits.

          5.       This Court shall retain exclusive jurisdiction with respect to any dispute arising

 under, arising from, or related to this Order, and the implementation and interpretation of its terms.

          6.       Pan Pacific and the Debtors are authorized to take any steps necessary to implement

 the terms of this Order.




 1
  Where appropriate, conclusions of law shall be construed as findings of fact, and findings of fact shall be construed
 as conclusions of law. See Fed. R. Bankr. P. 7052.

                                                           2
Case 19-30258-KLP          Doc 439     Filed 02/27/19 Entered 02/27/19 19:01:34        Desc Main
                                     Document      Page 16 of 16


           7.      Any stay that would otherwise delay the effectiveness of this Order is hereby

 WAIVED, and this Order shall be effective immediately upon entry on the Court’s Docket.




 DATED:
                                                                   _________________________
                                                                    U.S. BANKRUPTCY JUDGE
 ENTERED ON DOCKET:


 I Ask For This:

 /s/
 James K. Donaldson, Esq. (VSB No. 80307)
 Vandeventer Black LLP
 Riverfront Plaza – West Tower
 901 East Byrd Street, Suite 1600
 Richmond, VA 23219
 (804) 237-8800 (telephone)
 (804) 237-8801 (facsimile)
 jdonaldson@vanblacklaw.com

 - and -

 James Till, Esq. (admitted pro hac vice)
 LimNexus LLP
 707 Wilshire Boulevard, Suite 4600
 Los Angeles, CA 90017
 (213) 955-9500 (telephone)
 (213) 955-9511 (facsimile)
 James.Till@limnexus.com
 Counsel for Pan Pacific Co., Ltd.

                                         CERTIFICATION

        The undersigned certifies that the foregoing Order has been endorsed by, or served on, all
 necessary parties under Local Bankruptcy Rule 9022-1(C)(1).

 February _, 2019                                                          /s/



 4849-4896-9097, v. 6




                                                 3
